DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03/01/22 is acknowledged and papers submitted have been placed in the records.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Mr. Justin K. Brask (Applicants’ Attorney) on 03/07/22.
The application has been amended as follows:

Claims 3, 4, 5, 18, 19, 20 and 24 are canceled. 

Claim 1 is amended to read “An electronics package assembly, comprising: a first package, wherein the first package comprises: a die embedded in a mold layer; a thermal interface pad on a surface of the die and on a surface of the mold layer; a plurality of solder balls over the thermal interface pad, wherein the thermal interface pad , wherein the plurality of solder balls thermally couple the die to an interposer, wherein the interposer comprises a plurality of thermal pathways, wherein each thermal pathway is contacted by one of the plurality of solder balls, wherein the thermal pathways comprise pads and vias through the interposer, and wherein the pads and vias are electrically isolated from the circuitry of the electronics package.”.

Claim 6 is amended to read on line 1 “The Electronics package assembly of claim [[5]] 1, wherein…”.

Claim 7 is amended to read on line 1 “The Electronics package assembly of claim [[5]] 1, wherein…”.

Claim 8 is amended to read on line 1 “The Electronics package assembly of claim [[5]] 1, wherein…”.

Claim 14 is amended to read “A computing system, comprising: a printed circuit board (PCB); and an electronics package assembly attached to the PCB, wherein the electronics package assembly comprises: a die embedded in a mold layer, wherein a surface of the die is coplanar with a surface of the mold layer; a thermal interface pad on a surface of the die and on a surface of the mold layer; solder balls over the thermal , wherein each thermal pathway contacts one of the solder balls, and wherein the thermal pathways comprise heat dissipation traces or a heat dissipation pad formed over a surface of the interposer facing away from the die.”.

Claim 21 is amended to read on its last line “… electronics package; and attaching a second package to the interposer.”.

Claim 25 is amended to read on line 1 “The method of claim [[24]] 21, wherein…”.

Allowable Subject Matter
Claims 1, 6-17, 21, 23 and 25 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1 and 6-13, the prior art discloses an electronics package assembly as generally recited in independent claim 1 and claims 3-4 (see for example previous claims 1 and 3-4 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronics assembly wherein the thermal pathways comprise pads and vias through the 
Re claims 14-17, the prior art discloses a computing system as generally recited in independent claim 14 and claim 18 (see for example previous claims 14 and 18 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a computing system wherein the thermal pathways comprise heat dissipation traces or a heat dissipation pad formed over a surface of the interposer facing away from the die.
Re claims 21, 23 and 25, the prior art discloses a method of forming an electronics package assembly as generally recited in independent claim 21 (see for example previous claim 21 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising attaching a second package to the interposer.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899